Title: From Thomas Jefferson to Caspar Wistar, 2 November 1806
From: Jefferson, Thomas
To: Wistar, Caspar


                        
                            Dear Sir
                     
                            Washington Nov. 2. 06
                        
                        I am indebted to mr Kuhn, our Consul at Genoa, for M. de Moveau’s book on the disinfection of air, and for a
                            set of his permanent and portable apparatus for disinfection. for this attention to what may be useful to his country, Mr.
                            Kuhn deserves our high commendations. I do not know that I can more effectually answer his views than by depositing these
                            things with the American Philosophical society. they may be able, thro’ their Medical members especially, to ascertain by
                            experiments the efficacy of M. de Morveau’s process. I had read his book some time ago, and considering his high character
                            as a guarantee of his facts, I concieved that his process might become of great public value. I considered it with a view
                            to the disinfection of vessels from suspected ports, and the relieving them, by a short process from the ruinous demurrage
                            of Quarantine; not doubting that there might be methods, within the reach of art, which might effect in a few hours, what
                            if left to the ordinary operation of the atmosphere may require 40. days. if experiments performed under the auspices of
                            the society could encourage any one of the state authorities, with whom is lodged the care of the public health, to annex
                            to their proclamations of Quarantine a condition that any vessel, disinfecting herself, according to a given process,
                            under the eye of a health officer, should immediately be liberated from Quarentine, the example would probably spread from
                            state to state, & could not fail to react on the governments of Europe. this relief would be invaluable to our commerce,
                            and add another item to the important contributions which science is constantly employed in making for the advancement of
                            the general good. I take the liberty therefore of recommending the subject to the attention of the society. the book goes
                            by the stage. the box with the apparatus must await a conveyance by water. I tender my respects to the society, &
                            to yourself my friendly salutations & assurances of great esteem.
                        
                            Th: Jefferson
                     
                        
                    